COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 02-10-00442-CV


IN RE $336.00 IN U.S. CURRENCY                                           RELATOR
AND ELEVEN "8" LINERS


                                     ------------

                            ORIGINAL PROCEEDING

                                     ------------

                         MEMORANDUM OPINION1

                                     ------------

      The court has considered relator’s petition for writ of mandamus and is of

the opinion that relief should be denied. Accordingly, relator’s petition for writ of

mandamus is denied.

      Relator shall pay all costs of this original proceeding, for which let

execution issue.

                                               PER CURIAM


PANEL: LIVINGSTON, C.J; MEIER and GABRIEL, JJ.



      1
       See Tex. R. App. P. 47.4, 52.8(d).
DELIVERED: January 5, 2011




                             2